Petition for rehearing denied September 11, 1945                        ON PETITION FOR REHEARING 161 P.2d 786
16. A petition for a rehearing filed by the appellant is based solely upon the proposition that "judgment in the sum of $1,500.00 for damages and the sum of $200.00 for loss of crops, is entirely too excessive." Seemingly, the appellant believes that the only injury shown by the evidence is the loss of crops and the shortages in the areas of the respondents' two fields: 1.39 acres in the lower field and 524 square feet in the upper field. Our previous decision mentioned the appellant's contention that the awarded recovery was excessive.
Contrary to the appellant's contention, the injury to the respondents' property resulting from the appellant's failure to complete its undertaking was not confined to the loss of crops and the shortages in the areas *Page 161 
of the two fields. The following are some additional items of injury shown by the evidence: (1) The appellant's operations filled parts of the irrigation ditches with dirt and refuse which the appellant failed to remove; (2) the headgate of the irrigation system was destroyed by the appellant; (3) large boulders were left near the surface of the fields; (4) the power service lines were not restored; (5) the appellant left in the form of gravel beds large areas that previously were covered with soil and produced crops; (6) the channel of the stream now has two sharp bends which will cause erosion; (7) trees and stumps, uprooted by the appellant's operations, were neither destroyed nor removed by the appellant; (8) the gravel beds created by the appellant's operations contain many deep pits which menace the operation of farming equipment; (9) crops were lost; and (10) fences were not rebuilt.
In our opinion, the awarded damages are not excessive. The petition for a rehearing is denied. *Page 162